At
the outset, allow me to express my great pleasure in
attending this sixtieth session of the General Assembly
and in addressing you on behalf of the Council of
Ministers of Bosnia and Herzegovina. I should also
like to congratulate you, Mr. President, on your
election and at the same time to express my sincere
appreciation to Mr. Jean Ping for his successful
presiding over the fifty-ninth session of the General
Assembly.
Let me start by making reference to the historic
summit that took place last week. In its sixtieth year of
striving for global peace, the United Nations has
reached maturity. Our planet is not what it was 60
years ago, and we will leave it to historians to say
whether our generation is better than earlier
generations.
We need to be able to face the challenges of
globalization in the twenty-first century armed with
capacity and competence. We need to show
multilateralism and cooperation, relying on the basic
values outlined in the Charter. Above all, we need to
identify explicit obligations and ensure that they are
fulfilled. The United Nations, unique and uncontested
when it comes to global credibility and capacity,
should not be content to be simply what it used to be.
This Organization needs to be reformed, not only to
quiet the criticism but also more importantly to earn
unequivocal respect.
The strength and efficiency of the United
Nations, like in any other organization, depend on the
collective strength of its Members. Its strength stems
from the unity of the Member States. Our
Organization, as imperfect as it is, reflects today's
world, the international community and our entire
generation. The High-level Plenary Meeting's outcome
document is encouraging because it summarizes the
issues on which we reached consensus, but it has fallen
short of providing the timeframe and methods for
achieving important goals.
2

It is a pity that reform of the Security Council has
lost momentum and has been postponed to the future.
Our enthusiasm in supporting the establishment of the
Human Rights Council was overshadowed by the fact
that the final document has not defined the modalities
for realizing this idea in a precise timeframe. We
strongly urge the appointment of a facilitator who will
streamline the General Assembly's efforts to see this
newborn get on its feet.
As for the responsibility to protect, which found
its rightful place in the outcome document, we would
like to point out the paramount role of preventive
diplomacy. From our painful experience we have come
to realize the importance of fact-finding missions and
early warning systems for potential or imminent
conflicts.
In order to have efficient early warning, we need
to strengthen the Secretariat's Department of Political
Affairs. Staff from countries emerging from conflict or
from post-conflict societies, staff with first-hand
experience could be an asset to that Department. That
would allow us to restore the credibility of the United
Nations, which was in great part overshadowed by non-
government organizations such as the International
Crisis Group.
Having travelled the path from being the subject
of Security Council emergency meetings to being a
potential candidate for a non-permanent seat on the
Security Council in 2010-2011, Bosnia and
Herzegovina strongly supports the outcome document's
conclusion that the Council should stay committed to
its primary responsibility under the Charter and
maintain international peace and security, rather than
expand its agenda at the expense of the General
Assembly.
Another of today's serious challenges, one that
Bosnia and Herzegovina is dealing with quite
successfully, is the war on terrorism. It is certain that a
global threat requires a global response, and that is
possible only through the United Nations. The
definition of terrorist acts, the unequivocal
condemnation of such acts by the international
community, the identification of means of international
cooperation in the fight against terrorism and the
unhindered functioning of international justice can be
achieved only through the United Nations. A special
Ministry for Security has been established in Bosnia
and Herzegovina, aimed not only at improving
domestic security but also at contributing more
effectively to the global fight against terrorism. The
anti-terrorist team that operates under this Ministry has
already blocked the bank accounts of suspect
individuals and organizations and has brought a
number of charges. We have signed all the international
conventions against terrorism, and we stand ready to
make a constructive contribution to the drafting the
United Nations Comprehensive Convention on
Terrorism, as agreed in the outcome document.
The summit's accomplishments are quite
encouraging, demonstrating the power of universalism
and multilateralism and their superiority over
unilateralism. We made this Assembly an arena of
agreement, instead of an arena of conflict. The lesson
learned in Bosnia and Herzegovina has taught us that if
we find enough strength and courage in ourselves to
prove our commitment to these principles in practice,
the course of history can be changed towards peace,
stability and prosperity for all.
With no intention to go too far into the past or
interpret facts that already belong to the archives, I
must remind you that we are marking two anniversaries
this year: Srebrenica and Dayton. The close to 8,000
names of Bosniacs on the list in the Srebrenica report
confirm the terrible truth about the genocide that took
place in that city. That crime was committed 50 years
after the liberation of Auschwitz, when it was vowed
that that would never again happen. Yet it happened
again: not once but twice. We now have the power and
instruments to prevent anything similar from ever
happening again.
The Dayton Agreement, the peace agreement that
was reached in Dayton and signed in Paris and often
criticized for its complicated and unfeasible provisions,
did stop the war and enabled freedom of movement. It
meant a new beginning for Bosnia and Herzegovina.
However imperfect, it provided the framework that
enabled us, 10 years down the line, to turn the situation
around and complete fundamental reforms that have
become part of our everyday life, namely, the creation
of a single defence system with a Ministry of Defence,
the unification of two economic spaces, the merger of
two intelligence services, a single Customs service and
revenue system, standardization, to mention but a few.
Obvious limitations imposed by the Dayton
framework, for example the problems faced in police
reform, will be dealt with in accordance with
3

international standards, just as we did with defence
reform. International standards and good democratic
practices will take us to the future, free of fear and
tension. We believe that the road that Bosnia and
Herzegovina is resolutely following provides an
important international experience. Peace is now firm
and the State reintegrated, as the situation in Bosnia
and Herzegovina clearly shows.
We have done more in terms of integration and
nation building over the past three years than in the
previous seven. I would like to bring to your attention
the important fact that the international affirmation of
Bosnia and Herzegovina and fulfilment of our
obligations are interconnected. There is a correlation
between encouragement and obligations on the one
side and multiple reforms on the other.
A key feature of all reforms to date is the fact that
they have all been implemented through political
agreement. They were not a result of international
pressure and they were not imposed by the current
High Representative. Entities have agreed to transfer
their jurisdictions to the State. Establishing and
running the State-level Ministry of Defence was a
crucial step forward in terms of NATO's Partnership
for Peace programme. Numerous institutions and
agencies in the field of public health now operate with
State-level mandates as well. We are in the final phases
of introducing a single-rate value-added tax in Bosnia
and Herzegovina, which will strengthen and
accommodate the business environment for foreign
investment. We have recorded continued growth in
foreign direct investment over the past two years,
whereas growth in the gross domestic product for 2004
was almost 6 per cent ó a record for our region.
Of course, one of our most important
international obligations is cooperation with the
International Criminal Tribunal for the Former
Yugoslavia (ICTY), and we pay a great deal of
attention to it. Despite the fact that the Republika
Srpska in Bosnia and Herzegovina has also made
substantial progress in this area this year, we are
discouraged by the fact that the two most wanted war
criminals have not yet been brought to justice. Obvious
improvement in cooperation with The Hague, sudden
voluntary surrenders to the Tribunal after years of
hiding and the locations from which runaway criminals
are being extradited clearly point to the level of
responsibility of Serbia and Montenegro with regard to
this entire matter, especially as compared to the
responsibility of Bosnia and Herzegovina. We are
extremely concerned by the fact that many criminals
still at large have obviously used Belgrade as an escape
route and to secure hideouts outside the region.
The reform of the justice system has resulted in
the establishment of the institutions of State
Prosecutor, the National Court and the High Judicial
and Prosecutorial Council of Bosnia and Herzegovina.
We are the first country in the region to meet the
international standards required for the processing of
war crimes cases. The State-level Council will operate
under optimal technical conditions and in accordance
with the best European practices.
The process of organizing trials in the countries
where crimes have been committed is somewhat
hindered by the dual citizenship issue. However, we
hope to have that matter resolved shortly, with the
assistance of the relevant international institutions.
Acting in accordance with its international
obligations, Bosnia and Herzegovina supports all
activities and peace initiatives aimed at conflict
prevention, peacebuilding and safety in post-conflict
zones. Despite our limited capacities, Bosnia and
Herzegovina participates in international peacekeeping
operations. We have military observers in Congo,
Cyprus, Ethiopia and Eritrea, as well as civilian police
officers in Liberia and Haiti as part of United Nations
operations there. We also sent a mine-clearance team to
Iraq as a sign of our support for Iraqis in the process of
establishing a democratic State.
With regard to the situation in Iraq, we are
pleased to see consensus among members of the
Security Council in connection with the transfer of
authority from the occupation forces to the legitimately
elected judicial and executive authorities, as that will
led to establishing Iraq as a sovereign and democratic
country. That is a necessary precondition for the
beginning of comprehensive reforms of the Iraqi State
and society.
Reconstruction will still remain the key issue for
Iraq's citizens. The United Nations should play a more
important role in that connection. The Organization
provides humanitarian aid to Iraq and is helping to
rebuild its infrastructure and Government institutions.
The firm determination of the Members of the United
Nations to assist in establishing stability and security
by participating in reconstruction and providing
4

assistance in the form of human resources or technical
support is vital.
Bosnia and Herzegovina supports the
comprehensive implementation of the Programme of
Action adopted at the United Nations Conference on
the Illicit Trade in Small Arms and Light Weapons in
All Its Aspects.
We have also supported the outcome of the
special session of the General Assembly devoted to
AIDS by creating a special national council for the
prevention of AIDS. The council will meet all required
international obligations in that area by the end of this
year.
With regard to the financing of international
peacekeeping operations, we are quite aware that that
issue is key to accomplishing the goals of the United
Nations. We also recognize that a shortfall in funds can
indeed hinder the protection of human lives. We call
for a more balanced and fair basis for contributions.
We also call upon developed countries to set a good
example for other countries as they need to
demonstrate clearly that we all share this obligation.
Being an underrepresented country at United
Nations Headquarters, and in the United Nations
system overall, we would like to see more balanced
representation. Bosnia and Herzegovina is keen to see
its nationals being selected for high-ranking positions
in the Organization, as we in fact have high-quality
personnel to offer.
On behalf of the citizens of Bosnia and
Herzegovina, allow me to take this opportunity to once
again express the gratitude that we feel for the
assistance that the international community has
provided us during times of hardship.
The Government of Bosnia and Herzegovina will
take immediate steps to prepare, by the end of next
year, a national strategy to achieve the Millennium
Development Goals. That strategy will include special
emphasis on transparency, good governance, better
employment and better use of domestic resources.
Lastly, allow me to share a final thought. We
believe that helping underdeveloped countries and
post-conflict societies is not charity, but rather an
investment in the future of the entire world.